Citation Nr: 0722809	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-28 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for osteoarthritis of the spine at L4.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
August 6, 1977, to August 20, 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision of the RO that denied a 
disability rating in excess of 20 percent for service-
connected osteoarthritis of the spine at L4. 


FINDING OF FACT

The veteran's osteoarthritis of the spine at L4 is manifested 
by moderate-to-severe limitation of motion and additional 
functional loss due to pain and fatigability; however, the 
veteran does not have ankylosis of the lumbosacral spine, 
there are no neurological finding which may be spartanly 
evaluated, and incapacitating episodes and physician-
prescribed bed rest are not demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for 
osteoarthritis of the spine at L4 are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 
4.59, 4.71a, § 4.71a, Diagnostic Codes 5237, 5243 (2006); 
38 C.F.R. §§ 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through May 2003 and February 2006 letters, the RO notified 
the veteran of the criteria for an increased disability 
rating.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.  
VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  Some of the documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  The timing 
deficiency was remedied by the fact that the veteran's claim 
was re-adjudicated by the agency of original jurisdiction in 
the March 2006 supplemental statement of the case (SSOC) 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006). 

Although the veteran was not provided with notice as to how 
VA assigns an effective date for any award of increased 
benefits until issuance of an attachment to the March 2006 
SSOC, the veteran will be able to disagree with the effective 
date assigned for the award of an increased evaluation when 
the RO takes action to implement the decision below.  Since 
the veteran will have an opportunity to disagree with the 
effective date assigned in this case after the Board's 
decision is issued, the veteran is not prejudiced by 
completion of appellate review, even though he was not 
notified of the criteria governing assignment of an effective 
date for an award of increased compensation.  

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal.  The reports of the VA 
examinations are of record.  The veteran has not identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  Both the duty to assist the veteran and the 
duty to notify the veteran has been satisfied.  Appellate 
review may proceed.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5003.

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  The RO has 
evaluated the veteran's service-connected osteoarthritis of 
the spine at L4 under 38 C.F.R. § 4.71a, DCs 5010-5295, as 20 
percent disabling. While a hyphenated diagnostic code 
generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 
and 4.27), here, the RO has considered both diagnostic codes, 
alternatively.  

During the course of this appeal, VA revised the criteria for 
evaluation of diseases and injuries of the spine, effective 
on September 26, 2003 (see 68 Fed. Reg. 51454-51456 
(August 27, 2003)).  VA has a duty to adjudicate the claim 
under the former criteria during the entire appeal period, 
and to consider the revised criteria for the period beginning 
on the effective date of the new provisions.  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-
2000, VAOPGCPREC 7-2003.  

Under the most recent revision, back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine limited to 60 degrees but greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; or, vertebral body 
fracture.  A 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Higher evaluations are assigned for unfavorable 
ankylosis of the entire spine, or the entire thoracolumbar 
spine, which are not relevant to the veteran's claim.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the basis of incapacitating 
episodes over the past 12 months, or under the General Rating 
Formula (which provides the criteria for rating orthopedic 
disability, and authorizes separate evaluations of its 
chronic orthopedic and neurologic manifestations), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.

In addition, the new rating formula for diseases and injuries 
of the spine specifies that any associated objective 
neurologic abnormalities including, but not limited to, bowel 
or bladder impairment, are to be rated separately from 
orthopedic manifestations, under an appropriate diagnostic 
code.

Under Diagnostic Code 5243, a 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

The notes following Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243 (2006); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).

In this case, the RO has considered the veteran's claim for 
an increased disability rating under both the former and 
revised schedular criteria (see June 2004 statement of the 
case (SOC)); as such, there is no due process bar to the 
Board doing likewise.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In evaluating the veteran's disability, the Board will 
consider not only the criteria of the currently assigned 
diagnostic codes, but also the criteria of other potentially 
applicable diagnostic codes.  At the outset, however, the 
Board notes that, in the absence of any evidence of a 
fractured vertebra (or residuals thereof), or ankylosis of 
the lumbar spine, consideration of former Diagnostic Codes 
5285 or 5289 (renumbered 5235 to 5243) for diseases and 
injuries of the spine is unnecessary.  

Under former Diagnostic Code 5295 (renumbered 5237), a 20 
percent rating is assignable for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (as in effect prior to 
September 23, 2002).  Since radiologic examination conducted 
in June 2003 revealed hypertrophic changes and mild posterior 
displacement of L3 on L4, and evidence of bulging disk at the 
L3-L4 level, the criterion of narrowing or irregularity of 
joint space, to warrant a 40 percent evaluation under the 
criteria in effect when the veteran submitted his claim.  

Alternatively, the veteran's osteoarthritis of the spine at 
L4 may be evaluated under former Diagnostic Code 5292, 
pertaining to limitation of motion of the lumbar spine.  
38 C.F.R. § 4.72, Diagnostic Code 5292 (2002).  However, 
since a 40 percent evaluation is the maximum evaluation under 
DC 5292, and that evaluation may be assigned under DC 5295, 
further discussion of DC 5292 is not required.  

The report of a June 2003 VA examination indicates that 
flare-ups occur almost daily, and that walking aggravates the 
veteran's symptoms.  His current symptoms included low back 
pain with radiation to the right anterior thigh and knee, as 
well as stiffness.  Range of motion of the lumbar spine was 
to 80 degrees on flexion, to 10 degrees on extension, to 20 
degrees on left lateral bending and to 15 degrees on right 
lateral bending, and to 10 degrees on rotation to the right 
and left.  The examiner opined that the veteran's range of 
motion decreased by an additional 25 percent to 30 percent 
during flare-ups.  These findings, showing that the veteran 
had more than half the normal range of forward flexion; less 
than half the normal ranges of extension and rotation; and 
nearly half the normal range of lateral bending, approximate 
the moderate level and do not support an evaluation in excess 
of 40 percent.  

The June 2003 VA examiner also noted additional functional 
losses during flare-ups, as well as evidence of fatigability 
when walking.
  
The most recent VA examination in February 2006 reveals that 
the veteran walked with a slow, hesitant gait, and that he 
used a back brace.  He reported constant pain in his back 
that had become progressively worse over the past two years.  
The veteran was able to ambulate approximately one-half 
block.  Range of motion of the thoracolumbar spine was to 30 
degrees on forward flexion, to 10 degrees on extension, to 
20 degrees on right and left lateral bending, and to 20 
degrees on rotation to the right and left.  The examiner 
opined that the veteran had not exhibited great effort during 
the examination, and that his range of motion was somewhat 
limited because of effort.  The examination also revealed 
neither sensory deficits nor atrophy in the lower 
extremities.  X-rays taken in February 2006 revealed multi-
level degenerative disc disease, and significant disc height 
loss at L4-L5.  This observed range of motion meets the 
criteria for a 40 percent evaluation under the new criteria 
at DC 5237.  

Given the findings of both VA examinations, the veteran's 
complaints, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, and resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran's osteoarthritis of 
the spine at L4 meets the alternate criteria for a 40 percent 
disability rating under former Diagnostic Code 5292, as well 
as current DC 5237, from the effective date of the new 
criteria.  See 38 C.F.R. § 4.7.

The question now becomes whether the veteran is entitled to a 
rating in excess of 40 percent.  In this case, the Board 
finds that a disability rating in excess of 40 percent is not 
warranted under any applicable criteria pertaining to the 
lumbar spine. The veteran has not had any periods of 
physician-prescribed bed rest.  The evidence, therefore, does 
not show incapacitating episodes.  No neurological deficits 
have been associated with the veteran's osteoarthritis of the 
spine at L4 to warrant a separate compensable disability 
rating under any diagnostic code.  Higher evaluations are 
assigned for ankylosis, but the veteran retains significant 
back motion, and thus does not have ankylosis.  Hence, the 
revised rating criteria do not provide a basis for a 
disability evaluation in excess of 40 percent for the 
veteran's osteoarthritis of the spine at L4.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).

There is no showing that the veteran's service-connected 
osteoarthritis of the spine at L4 has resulted in so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran is not currently working, and there 
is no evidence of recent hospitalizations.
In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is in favor of a 40 percent, 
but no higher, evaluation for the veteran's osteoarthritis of 
the spine at L4 under 38 C.F.R. § 4.72, former Diagnostic 
Code 5292 (2002).


ORDER

A disability evaluation of 40 percent for the veteran's 
osteoarthritis of the spine at L4 is granted.




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


